By order dated April 8, 2011, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court suspended respondent from the practice of law for a period of one year after find*794ing that she engaged in professional misconduct by making misleading and deceiving statements and offering false evidence to an appellate court in connection with her late payment of an appellate docketing fee.
As a result of the discipline imposed in Massachusetts, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not replied to the motion.
Having considered the nature of respondent’s misconduct and the consequent discipline imposed in Massachusetts, we conclude that respondent should also be suspended from the practice of law for a period of one year in this state.
Spain, J.P., Rose, Lahtinen, Malone Jr. and Kavanagh, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).